Citation Nr: 1316363	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  10-04 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to service connection for a cognitive disorder due to traumatic brain injury (TBI) and as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran had active service from April 1944 to May 1946 and from August 1950 to December 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating determination of the VA RO located in San Diego, California.

This issue was remanded by the Board for further development in February 2012 and December 2012. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records reveal that he injured his head in April 1946 while climbing through a hatch.  The Veteran grasped for the hatch to support himself, the hatch was not secured and closed, striking the Veteran in the forehead.  The May 1946 separation examination report notes the head injury. 

The Veteran currently has severe dementia with parkinsonian-like features.  The Veteran's claim was remanded by the Board in February 2012 to obtain a medical opinion.  The Veteran was afforded a VA examination in April 2012.  The VA examiner discussed a facial wound and nose contusion the Veteran experienced during the Korean War in 1950, but did not indicate knowledge of the April 1946 head injury.  As such, this issue was remanded by the Board in December 2012 to allow the April 2012 VA examiner to review all of the service treatment records including those related to the head injury in April 1946, and to provide a new opinion which considered all of the service treatment records.

Further, the December 2012 remand noted that VA treatment records in December 2008, January 2009, and September 2009 indicated that the Veteran's cognitive disorder may be aggravated by the Veteran's service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.  Therefore, it was requested that the VA examiner also provide an opinion regarding whether the Veteran's cognitive disorder is aggravated by his service-connected psychiatric disorder.

In January 2013, the examiner who conducted the February 2012 VA examination provided another opinion.  The examiner noted that the entire claims file was not available for review, only a temporary claims file was available.  However, the examiner asserted that, as stated in his initial evaluation of April 4, 2012, the entire claims file was reviewed on that date.  The examiner further noted that, as of this date, it is his continued medical opinion that the Veteran's cognitive disorder is unrelated to his active medical service.  He stated that he reviewed the Veteran's VA treatment records, including the December 2008, January 2009, and September 2009 treatment records which discuss possible exacerbation of the Veteran's cognitive disorder due to his service-connected psychiatric disorder.  After reviewing this material, it is his opinion that it is less likely than not that his cognitive disorder has been exacerbated by his PTSD with major depressive disorder for the following reasons.  Following separation from active duty, he was able to maintain gainful employment in a managerial position for many years despite his history of PTSD.  Additionally, he presently has a progressive cognitive/motor disorder which began only a few years ago and which would be progressive regardless of whether or not he has underlying PTSD.  The progression of this disease is not beyond that which would occur naturally without associated PTSD. 

The Board notes that, in light of the fact that the April 2012 VA examination report did not indicate that the examiner had knowledge of the April 1946 head injury, this issue was specifically remanded in December 2012 in order to allow the April 2012 VA examiner to review all of the service treatment records, including those related to the head injury in April 1946, and to provide a new opinion which considered all of the service treatment records.  The January 2013 VA opinion specifically noted that the entire claims file was not provided and that only a temporary claims file was provided.  It is unclear whether the Veteran's service treatment records were associated with this temporary claims file.  Moreover, the January 2013 VA opinion again did not discuss the April 1946 head injury.  As such, this issue must regrettably be remanded once again in order to obtain a VA medical opinion based on a review of the complete claims file and specifically discussing the April 1946 head injury.

The Veteran's updated VA treatment records should be obtained as well.  Further, the Board notes that a February 1983 claim indicated that the Veteran received medical treatment at a VA facility in Long Beach, California, in 1977 or 1978.  Attempts should be made to obtain these medical records as well.

Finally, the Board notes that the Virtual VA paperless claims file reflects that the Veteran began receiving Social Security Administration (SSA) disability benefits with a disability onset date of August 7, 1975.  Upon remand, attempts should be made to obtain the Veteran's SSA disability records as well.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Obtain any and all recent VA treatment records that have not yet been associated with the claims file. 

2. Obtain any and all treatment records from a VA facility in Long Beach, California, from 1977 to 1978.

3. Obtain any and all records relating to the Veteran's SSA disability benefits.

4. When the above actions have been accomplished, arrange for the Veteran's entire claims folder to be returned to the VA examiner who conducted the April 2012 VA examination.  The VA examiner should be requested to review and discuss the Veteran's service treatment records, to specifically include those concerning the Veteran's head injury in April 1946.  The examiner should then provide an opinion as to whether the Veteran current cognitive disorder is related to a TBI during service or to any other incident of service.

If the examiner opines that the Veteran's cognitive disorder is unrelated to service, the examiner should provide an opinion regarding whether the Veteran's cognitive disorder has been aggravated by the service-connected PTSD with major depressive disorder.  The examiner is requested to review the Veteran's VA treatment records, including the December 2008, January 2009, and September 2009 treatment records which discuss a possible exacerbation of the Veteran's cognitive disorder due to his service-connected psychiatric disorder.  A complete rationale for all opinions should be provided. 

If the April 2012 VA examiner is unavailable, have an appropriate physician review the Veteran's claims file and provide the above requested opinions.

5. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

